DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 05/14/2021.
The amendments filed on 05/14/2021 have been entered. Applicant has cancelled claims 11-20 and added new claims 21-30. Accordingly, claims 1-10 and 21-30 are pending and claims 27, and 29-30 are withdrawn from consideration (see ‘Election/Restriction’ section below).
	The previous objection to claim 2 has been withdrawn in light of applicant’s amendments to claim 2.
	The previous rejections of claims 1-10 under 35 USC 112(b) have been withdrawn in light of applicant’s amendments to claims 1 and 6. 

Election/Restrictions
Newly submitted claims 27 and 29- 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 27 recites the marker element being a bare marker element however, the original claimed invention claimed a marker element with a carrier, e.g. originally filed claim 1, which is distinct as disclosed in paragraph [0129] of the pre-grant publication of the instant application. Claims 29-30 recite the plurality of microspheres including a mixture of two types of microspheres however, the original . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 29-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, particularly see page 7 of Remarks, filed 05/14/2021, with respect to prior art rejection of independent claim 1 (e.g. regarding newly added limitation “impregnated within the polymer”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Campbell et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2002/0161298, October 31, 2002, hereinafter “Burbank”) in view of Sirimanne et al. (US 2013/0066195, March 14, 2013, hereinafter “Sirimanne”) and Campbell et al. (US 2014/0056816, February 27,  2014, hereinafter “Campbell”).
Regarding claim 1, Burbank discloses a marker delivery device (“device 14 for delivering a flowable, detectable marker” Figs. 1-4 and corresponding descriptions, see Fig. 1, re-produced below) comprising: 

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

a delivery catheter adapted to be inserted into a biopsy site (“a marker introduction cannula 15 has been passed through the outer cannula such that its distal end 12d is located within the biopsy cavity BC.” [0044], Figs. 1-3 and corresponding description; also see “non-tapered tubular barrel 110 having a substantially cylindrical inner wall 112” [0093], Fig. 4 and corresponding description), the delivery catheter having a discharge opening (see opening at distal end of cannula 15/ barrel 110 in Figs. 1-4 and corresponding descriptions);
 a marker having a marker element (detectable marker 10, Figs. 1, 3-5 and corresponding descriptions), the marker element containing a polymer (“each bead or pellet may contain a detectable material in its interior and the outer surface of the bead or pellet may be a skin or encapsulating material that is biodegradeable such as polyactic acid” [0096]; also see “polymer matrix” [0028]) with a plurality of microspheres (“detectable marker 10b that comprises a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095], Fig. 3b and corresponding description; also see “microspheres” [0018], claim 14), the plurality of microspheres being configured to enhance visibility under ultrasound imaging (“Beads or pellets filled with air, carbon dioxide, or other suitable gas may be used as markers 10b of the present invention that are detectable by either ultrasound or x-ray” [0097]; also see [0047], [0071]), the marker being positioned inside the delivery catheter proximate the discharge opening (see e.g. markers 10b positioned in cannula 15 in Fig. 3b and corresponding description); and 
a push rod positioned within the delivery catheter and adapted to deploy the marker from the delivery catheter into the biopsy site (“device 14 for delivering a flowable, detectable marker 10 of the present invention is attached to the proximal end 12p of the introduction cannula 12 and is being used to inject a quantity of the detectable marker 10 into the biopsy cavity BC, as shown.”, Fig. 1 and corresponding description; also see “plunger 114” [0093], Fig. 4 and corresponding description).
Burbank fails to disclose the marker element being disposed in an outer carrier.
However, Sirimanne teaches, in the same field of endeavor, a marker element (marker 150, Fig. 1F, re-produced below, and corresponding description) being disposed in an outer carrier (“outer shell 142” [0095]-[0096], Fig. 1F and corresponding description).

    PNG
    media_image2.png
    187
    392
    media_image2.png
    Greyscale

disposed in an outer carrier as taught by Sirimanne in order to allow the perimeter of the biopsy cavity to be marked to avoid exposing the cavity and to make the implanted marker palpable to a clinician ([0095] of Sirimanne and [0026] of Burbank).
Although Burbank discloses a polymer with a plurality of microspheres, as stated above, Burbank fails to disclose the plurality of microspheres being impregnated within the polymer.
However, Campbell teaches, in the same field of endeavor, a plurality of microspheres (“microspheres” [0112]; also see [0113]) being impregnated (“This mixture then is mixed with the precursor to produce a crosslinked material in which the biologically active substance is entrapped [impregnated].” [0111], examiner notes that the “precursor” refers to a hydrogel precursor as shown in e.g. [0110]; also see [0044]-[0045]) within a polymer (“hydrogel” [0109]-[0110]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the plurality of microspheres being impregnated within the polymer as taught by Campbell in order to provide a controlled release and protection from digestion by enzymes ([0115]).
Regarding claim 2, Burbank modified by Sirimanne and Campbell discloses the limitations of claim 1 as stated above. Although Burbank discloses bioabsorbable elements being incorporated with the marker (e.g. see [0028]), Burbank fails to disclose the outer carrier being a bioabsorbable carrier.
 (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the outer carrier being a bioabsorbable carrier as taught by Sirimanne in order to allow tissue to replace the carrier as it degrades ([0036] of Sirimanne, also see [0028] of Burbank).
	Regarding claim 3, Burbank modified by Sirimanne and Campbell discloses the limitations of claim 2 as stated above. Burbank fails to disclose the bioabsorbable carrier defining a volume that is configured to expand upon contact with liquid inside the biopsy site.
	However, Sirimanne further teaches, in the same field of endeavor, the bioabsorbable carrier defining a volume that is configured to expand upon contact with liquid inside the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the 
	Regarding claim 5, Burbank modified by Sirimanne and Burbank discloses the limitations of claim 1 as stated above. Burbank does not explicitly disclose each microsphere of the plurality of microspheres defining a diameter of less than 100 m. Instead, Burbank discloses that each of the plurality of microspheres defines a diameter of 10-1000 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the diameter of the plurality of microspheres disclosed by Burbank to less than 100  m, because it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), no criticality is given for the claimed range, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of  the claimed invention.
	Regarding claim 6, Burbank further discloses each microsphere of the plurality of microspheres defines a diameter of 15 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). 
	Regarding claim 7, although Burbank further discloses the marker element is additionally visible under x-ray visualization (“Air or another biologically inert gas (e.g., carbon dioxide) is then dispersed throughout the renatured collagen or gelatin matrix by a suitable means such as mixing, mechanical blending, nucleation, bubbling, etc. This results in the formation of many small gas bubbles throughout the collagenous or gelatinous matrix and provides a marker substance 10 that can be introduced into the biopsy cavity through a cannula or tube and is substantially more radio-lucent than the tissue surrounding the biopsy cavity. In this regard, this marker 10 can be imaged by x-ray or ultrasound” [0071]), Burbank fails to disclose the marker element further containing a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization. Although Burbank teaches a separate embodiment of a marker element that contains a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization, but doesn’t necessarily also include echogenic microspheres (e.g. see [0047]). Examiner also notes that Burbank appears to suggest the combining the two types of markers (e.g. see “combination of any two or more of the above-summarized imaging, visual, palpation and/or emission/detection techniques” [0024]).
	Additionally, Sirimanne further teaches, in the same field of endeavor, the marker element further containing a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization (“It is also within the scope of the invention that the marker and the body are both capable of being simultaneously radiopaque and echogenic” [0109], [0107]-[0108]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the marker element further containing a radiopaque additive configured to enhance visibility of the marker element under x-ray visualization as taught by Sirimanne in order to enhance detectability of the marker under x-ray visualization ([0107] of Sirimanne). 
Regarding claim 8, Burbank modified by Sirimanne and Campbell discloses the limitations of claim 1 as stated above. Burbank fails to disclose the marker element defines a shape corresponding to a three dimensional three. However, it would have been an obvious matter of design choice to have the marker element define a shape corresponding to a three dimensional three, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
	Regarding claim 9, Burbank further discloses the marker element defining a shape having smooth edges (see spherical shaped markers 10b, Fig. 3b and corresponding description).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Sirimanne and Campbell as applied to claim 1 above and further in view of Plewes et al. (US 2006/0293581, December 28, 2006, hereinafter “Plewes”).
Regarding claim 4, Burbank modified by Sirimanne discloses the limitations of claim 1 as stated above but fails to disclose the plurality of microspheres of the marker element including glass microspheres. Although Sirimanne does teach microspheres of the marker element 
including microparticles of Silicon dioxide (e.g. see [0172]).
	However, Plewes teaches in the same field of endeavor, wherein the plurality of microspheres of the marker element include glass microspheres (“An imaging marker comprised of glass and iron-containing aluminum microspheres in a gel matrix which shows uniformly good contrast with MR, US and X-Ray imaging.” abstract; Fig. 1 and corresponding description, [0052]).
glass microspheres as taught by Plewes in order to provide a marker made with readily available, biocompatible material that provides optimized contrast ([0052] of Plewes). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Sirimanne and Campbell as applied to claim 1 above and further in view of Domb et al. (US 2016/0151124, June 2, 2016, hereinafter “Domb”).
Regarding claim 10, Burbank modified by Sirimanne and Campbell discloses the limitations of claim 1 as stated above but fails explicitly to disclose the polymer of the marker element being configured to be compatible with an injection molding or extrusion manufacturing process. 
However, Domb teaches, in the same field of endeavor, the polymer of the marker element being configured to be compatible with an injection molding (“the implant is fabricated into a matrix form wherein the contrast agent is uniformly dispersed in the polymer as a carrier to form a matrix. In accordance with such embodiments, the implant may be prepared by a process of either melting, dissolution or sintering wherein the contrast agent is either added to a polymer melt or where the contrast agent melts at a temperature above the melting point of the polymer, it can be melt mixed and injection molded into the desired device shape and size.”  [0050]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the polymer injection molding or extrusion manufacturing process as taught by Domb in order to allow easy manufacture of a marker element in a desired shape and size ([0050] of Domb).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2002/0161298, October 31, 2002, hereinafter “Burbank”) in view of Sirimanne et al. (US 2013/0066195, March 14, 2013, hereinafter “Sirimanne”), Campbell et al. (US 2014/0056816, February 27,  2014, hereinafter “Campbell”), and Jones et al. (US 8,361,082 B2, January 29, 2013, applicant submitted prior art via the IDS, hereinafter “Jones”).
Regarding claim 21, Burbank discloses a marker delivery device (“device 14 for delivering a flowable, detectable marker” Figs. 1-4 and corresponding descriptions, see Fig. 1, re-produced below) comprising: 

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

(a) a delivery catheter (“a marker introduction cannula 15 has been passed through the outer cannula such that its distal end 12d is located within the biopsy cavity BC.” [0044], Figs. 1-3 and corresponding description; also see “non-tapered tubular barrel 110 having a substantially cylindrical inner wall 112” [0093], Fig. 4 and corresponding description), having a aperture (see opening at distal end of cannula 15/ barrel 110 in Figs. 1-4 and corresponding descriptions);
 (b) a marker having a marker element (detectable marker 10, Figs. 1, 3-5 and corresponding descriptions), the marker element having a solid polymer body (“each bead or pellet may contain a detectable material in its interior and the outer surface of the bead or pellet may be a skin or encapsulating material that is biodegradeable such as polyactic acid” [0096]; also see “polymer matrix” [0028]) and a plurality of microspheres (“detectable marker 10b that comprises a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095], Fig. 3b and corresponding description; also see “microspheres” [0018], claim 14), the marker being positioned inside the delivery catheter for deployment at a biopsy site via the aperture (see e.g. markers 10b positioned in cannula 15 in Fig. 3b and corresponding description; also see “the barrel 100 is inserted into the biopsy site, and the plunger 114 is advanced so as to expel the marker material out of the distal end of the barrel 110 and into the biopsy site.” [0093]); and 
(c) a push rod positioned within the delivery catheter and adapted to deploy the marker from the delivery catheter through the aperture into the biopsy site (“device 14 for delivering a flowable, detectable marker 10 of the present invention is attached to the proximal end 12p of the introduction cannula 12 and is being used to inject a quantity of the detectable marker 10 into the biopsy cavity BC, as shown.”, Fig. 1 and corresponding description; also see “plunger 114” [0093], Fig. 4 and corresponding description).
Burbank fails to disclose (b) [...]and a carrier, the marker element being disposed within and surrounded by the carrier.
(marker 150, Fig. 1F, re-produced below, and corresponding description) being disposed within and surrounded by the carrier (“outer shell 142” [0095]-[0096], Fig. 1F and corresponding description).

    PNG
    media_image2.png
    187
    392
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with (b) [...]and a carrier, the marker element being disposed within and surrounded by the carrier as taught by Sirimanne in order to allow the perimeter of the biopsy cavity to be marked to avoid exposing the cavity and to make the implanted marker palpable to a clinician ([0095] of Sirimanne and [0026] of Burbank).
Although Burbank discloses a solid polymer body and a plurality of microspheres, as stated above, Burbank fails to disclose the plurality of microspheres being disposed within the body forming a polymer-microsphere matrix.
However, Campbell teaches, in the same field of endeavor, a plurality of microspheres (“microspheres” [0112]; also see [0113]) being disposed within the body forming a polymer-microsphere matrix. (“This mixture then is mixed with the precursor to produce a crosslinked material in which the biologically active substance is entrapped.” [0111], examiner notes that the “precursor” refers to a hydrogel precursor as shown in e.g. [0110]; also see “matrix” in e.g. [0039]; also see [0044]-[0045]) within a polymer (“hydrogel” [0109]-[0110]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the plurality of microspheres being disposed within the body forming a polymer-microsphere matrix as taught by Campbell in order to provide a controlled release and protection from digestion by enzymes ([0115]).
Burbank also fails to disclose the aperture being a lateral aperture.
However, Jones teaches, in the same field of endeavor, a lateral aperture (“The distal end 24 of the delivery cannula 11 is provided with a ramp 25 which guides the discharged plug 16 and markers 17, 18 and 19 out of the side port [lateral aperture] 26 into the target site.” col. 8, ll. 14-40; also see e.g. Fig. 5, re-produced in part below, and corresponding description).

    PNG
    media_image3.png
    335
    522
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with a lateral 
Regarding claim 22, Burbank modified by Sirimanne, Campbell, and Jones discloses the limitations of claim 21 as stated above. Although Burbank discloses bioabsorbable elements being incorporated with the marker (e.g. see [0028]), Burbank fails to disclose the carrier being of a bioabsorbable material. 
However, Sirimanne further teaches, in the same field of endeavor, the outer carrier being of a bioabsorbable carrier (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the outer carrier being of a bioabsorbable carrier as taught by Sirimanne in order to allow tissue to replace the carrier as it degrades ([0036] of Sirimanne, also see [0028] of Burbank).
Burbank also fails to disclose the carrier being configured to expand upon contact with moisture within the biopsy site.
 	However, Sirimanne further teaches, in the same field of endeavor, the carrier being configured to expand upon contact with moisture within the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the carrier being configured to expand upon contact with moisture within the biopsy site as taught by Sirimanne in order to allow the marker to fill the cavity ([0034], [0095] of Sirimanne).
	Burbank also fails to disclose the marker element being of a permanent marker material.
	However, Jones further teaches, in the same field of endeavor, the marker element being of a permanent marker material (“A biopsy site marker may be a permanent marker (e.g., a metal marker visible under x-ray examination)” col. 2, ll. 40-60; also see “Radiopaque materials and markers may be permanent.” col. 10, ll. 27-40).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the marker element being of a permanent marker material as taught by Jones in order to allow the marker to serve as a landmark in future for subsequent monitoring of cancerous lesions (col. 2, ll. 38-65 of Jones).
Regarding claim 23, Burbank modified by Sirimanne, Campbell, and Jones discloses the limitations of claim 21 as stated above. Burbank further discloses the marker element defining a shape including only smooth edges (see spherical shaped markers 10b, Fig. 3b and corresponding description).


However, Sirimanne further teaches, in the same field of endeavor, the outer carrier being of a bioabsorbable carrier (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the outer carrier being of a bioabsorbable carrier as taught by Sirimanne in order to allow tissue to replace the carrier as it degrades ([0036] of Sirimanne, also see [0028] of Burbank).
Burbank also fails to disclose the carrier being configured to expand upon contact with moisture within the biopsy site.
 	However, Sirimanne further teaches, in the same field of endeavor, the carrier being configured to expand upon contact with moisture within the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).

	Regarding claim 24, Burbank modified by Sirimanne, Campbell, and Jones discloses the limitations of claim 21 as stated above. Burbank further discloses the marker element defining a shape including only smooth edges (see spherical shaped markers 10b, Fig. 3b and corresponding description).
Although Burbank discloses bioabsorbable elements being incorporated with the marker (e.g. see [0028]), Burbank fails to disclose the carrier being of a bioabsorbable material. 
However, Sirimanne further teaches, in the same field of endeavor, the outer carrier being of a bioabsorbable carrier (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the outer carrier being of a bioabsorbable carrier as taught by Sirimanne in order to allow tissue to replace the carrier as it degrades ([0036] of Sirimanne, also see [0028] of Burbank).
Burbank also fails to disclose the carrier being configured to expand upon contact with moisture within the biopsy site.
 	However, Sirimanne further teaches, in the same field of endeavor, the carrier being configured to expand upon contact with moisture within the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the carrier being configured to expand upon contact with moisture within the biopsy site as taught by Sirimanne in order to allow the marker to fill the cavity ([0034], [0095] of Sirimanne).
Burbank does not explicitly disclose each microsphere of the plurality of microspheres having a diameter of 500 m or less. Instead, Burbank discloses that each of the plurality of microspheres having a diameter of 10-1000 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the diameter of the plurality of microspheres disclosed by Burbank to 500 m or less, because it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), no criticality is given for the claimed range, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of  the claimed invention.
Regarding claim 25, Burbank modified by Sirimanne, Campbell, and Jones discloses the limitations of claim 21 as stated above. Burbank further discloses the marker element defining a shape including only smooth edges (see spherical shaped markers 10b, Fig. 3b and corresponding description).
Although Burbank discloses bioabsorbable elements being incorporated with the marker (e.g. see [0028]), Burbank fails to disclose the carrier being of a bioabsorbable material. 
However, Sirimanne further teaches, in the same field of endeavor, the outer carrier being of a bioabsorbable carrier (“an outer shell 142 consisting of a layer of bioabsorbable material” [0095]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the outer carrier being of a bioabsorbable carrier as taught by Sirimanne in order to allow tissue to replace the carrier as it degrades ([0036] of Sirimanne, also see [0028] of Burbank).
Burbank also fails to disclose the carrier being configured to expand upon contact with moisture within the biopsy site.
 	However, Sirimanne further teaches, in the same field of endeavor, the carrier being configured to expand upon contact with moisture within the biopsy site (“as the device is delivered into the cavity without being presoaked. In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity. The fluid may be, but is not limited to being, delivered by the access device. Furthermore, expansion of the body of the marking device may be aided by body fluids, such as the fluid component of blood, already present in the cavity.” [0034]; also see [0033], Examiner notes that “the body of the device” cited above may be constructed to have a layer of bioabsorbable material as an outer shell, i.e. bioabsorbable carrier, as shown in [0030]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the carrier being configured to expand upon contact with moisture within the biopsy site as taught by Sirimanne in order to allow the marker to fill the cavity ([0034], [0095] of Sirimanne).
Burbank does not explicitly disclose each microsphere of the plurality of microspheres having a diameter of 15 m or less. Instead, Burbank discloses that each of the plurality of microspheres having a diameter of 10-1000 m (“a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095]). However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the diameter of the plurality of microspheres disclosed by Burbank to 15 m or less, because it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), no criticality is given for the claimed range, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of  the claimed invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 2002/0161298, October 31, 2002, hereinafter “Burbank”) in view of Jones et al. (US 8,361,082 B2, January 29, 2013, applicant submitted prior art via the IDS, hereinafter “Jones”).
Regarding claim 26, Burbank discloses a marker delivery device (“device 14 for delivering a flowable, detectable marker” Figs. 1-4 and corresponding descriptions, see Fig. 1, re-produced below) comprising: 

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

(a) a delivery catheter (“a marker introduction cannula 15 has been passed through the outer cannula such that its distal end 12d is located within the biopsy cavity BC.” [0044], Figs. 1-3 and corresponding description; also see “non-tapered tubular barrel 110 having a substantially cylindrical inner wall 112” [0093], Fig. 4 and corresponding description), having a aperture (see opening at distal end of cannula 15/ barrel 110 in Figs. 1-4 and corresponding descriptions);
 (b) a marker having a marker element (detectable marker 10, Figs. 1, 3-5 and corresponding descriptions), the marker element having a solid polymer body (“each bead or pellet may contain a detectable material in its interior and the outer surface of the bead or pellet may be a skin or encapsulating material that is biodegradeable such as polyactic acid” [0096]; also see “polymer matrix” [0028]) and a plurality of microspheres (“detectable marker 10b that comprises a plurality of beads or pellets of approximately 10-1000 microns in diameter” [0095], Fig. 3b and corresponding description; also see “microspheres” [0018], claim 14), being surrounded by the body (“encapsulating material” [0096]), the marker being positioned inside the delivery catheter for deployment at a biopsy site via the aperture (see e.g. markers 10b positioned in cannula 15 in Fig. 3b and corresponding description; also see “the barrel 100 is inserted into the biopsy site, and the plunger 114 is advanced so as to expel the marker material out of the distal end of the barrel 110 and into the biopsy site.” [0093]); and 
(c) a push rod positioned within the delivery catheter and adapted to deploy the marker from the delivery catheter through the aperture into the biopsy site (“device 14 for delivering a flowable, detectable marker 10 of the present invention is attached to the proximal end 12p of the introduction cannula 12 and is being used to inject a quantity of the detectable marker 10 into the biopsy cavity BC, as shown.”, Fig. 1 and corresponding description; also see “plunger 114” [0093], Fig. 4 and corresponding description).
Burbank fails to disclose the aperture being a lateral aperture.
However, Jones teaches, in the same field of endeavor, a lateral aperture (“The distal end 24 of the delivery cannula 11 is provided with a ramp 25 which guides the discharged plug 16 and markers 17, 18 and 19 out of the side port [lateral aperture] 26 into the target site.” col. 8, ll. 14-40; also see e.g. Fig. 5, re-produced in part below, and corresponding description).

    PNG
    media_image3.png
    335
    522
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with a lateral aperture as taught by Jones in order to deploy the marker to a laterally position target site (col. 8, ll. 14-40 and Fig. 5 and corresponding description of Jones).
Burbank also fails to disclose a non-bioabsorbable marker element.
However, Jones further teaches, in the same field of endeavor a non-bioabsorbable marker element (“A biopsy site marker may be a permanent [non-bioabsorbable] marker (e.g., a metal marker visible under x-ray examination)” col. 2, ll. 40-60; also see “Radiopaque materials and markers may be permanent.” col. 10, ll. 27-40).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with a non-bioabsorbable marker element as taught by Jones in order to allow the marker to serve as a landmark in future for subsequent monitoring of cancerous lesions (col. 2, ll. 38-65 of Jones).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Jones as applied to claim 26 above and further in view of Sirimanne.
Regarding claim 28, Burbank modified by Jones discloses the limitations of claim 26 as stated above but fails to disclose the marker including a carrier, the marker element being disposed within the carrier.
However, Sirimanne teaches, in the same field of endeavor, the marker (marker 150, Fig. 1F, re-produced below, and corresponding description) including a carrier (“outer shell 142” [0095]-[0096], Fig. 1F and corresponding description), the marker element being disposed within the carrier (see Fig. 1F and corresponding description).

    PNG
    media_image2.png
    187
    392
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Burbank with the marker including a carrier, the marker element being disposed within the carrier as taught by Sirimanne in order to allow the perimeter of the biopsy cavity to be marked to avoid exposing the cavity and to make the implanted marker palpable to a clinician ([0095] of Sirimanne and [0026] of Burbank).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793